DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 08 March 2021 in reference to application 16/549,403.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed 08 March 2021 has been accepted and considered in this office action. Claims 1, 11, and 20 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US PAP 2008/0189110) in view of Gruber et al. (US PAP 2013/0275164) and further in view of Sarikaya (US PAP 2018/0061421).

Consider claim 1, Freeman teaches a method implemented by one or more processors (abstract, 0040), comprising: 
identifying, based on a request input by a user as part of a dialog session involving the user and an automated assistant executed by one or more of the processors, one or more resources that satisfy multiple criteria contained in the user's request (0021, identifying requested information such as music from  a voice based input); 
generating solicited natural language content, wherein the solicited natural language content conveys the one or more resources that satisfy the multiple criteria to the user (0021, and i.e. 0037, natural language response to user request); 
incorporating, by the automated assistant into the dialog session involving the user and the automated assistant, the solicited natural language content (0021, and i.e. 0037, natural language response to user request);
 identifying at least one additional resource that satisfies a first criterion of the multiple criteria (0028-31 identify advertisements that are related to request, such as same genre etc); 
generating unsolicited natural language content, wherein the unsolicited natural language content suggests the at least one additional resource to the user (0023, advertisements may be presented as part of voice dialog); and 

Freeman does not specifically teach identifying at least one additional resource that satisfies a first criterion of the multiple criteria but fails to satisfy a second criterion of the multiple criteria.
In the same field of interactive assistants, Gruber teaches identifying at least one additional resource that satisfies a first criterion of the multiple criteria but fails to satisfy a second criterion of the multiple criteria (0776-795, criteria in matching a user request may be relaxed if exact matches are not found, and a match that does not match all criteria may be returned).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use relaxed matching criteria as taught by Gruber in the system of Freeman in order to present information that may be relevant to a user query even though it is not an exact match (Gruber 0773-74).
However Freeman and Gruber do not specially teach wherein the unsolicited natural language output is automatically output to the user: after determining that the automated assistant has fulfilled any outstanding obligations of the automated assistant to the user  in the same dialog session; or in a subsequent dialog session involving the user and the automated assistant.
In the same field of automated assistants, Sarikaya teaches wherein the unsolicited natural language output is automatically output to the user: after determining that the automated assistant has fulfilled any outstanding obligations of the automated assistant to the user  in the same dialog session; or in a subsequent dialog session involving the user and the automated assistant (figure 6, 0067-69, natural language content may be proactively be provided to user after previous dialog interactions).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to proactively provide information as taught by Sarikaya in the system of Freeman and Gruber in order to allow proactive responses tailored to users (Sarikaya 0019).

Consider claim 2, Freeman teaches the method of claim 1, wherein the one or more resources and the at least one additional resource comprise digital audio files (0021, 0037, music, video, ring tones).

Consider claim 3, Freeman teaches the method of claim 1, wherein the one or more resources and the at least one additional resource comprise digital video files (0021, 0037, music, video, ring tones, 0029, video based output).

Consider claim 4, Freeman teaches the method of claim 1, wherein the one or more resources and the at least one additional resource comprise passes (0030, advertisements and requests to buy movie tickets for example).

Consider claim 5, Gruber teaches the method of claim 1, wherein the second criterion comprises a time, and the at least one additional resource is associated with an 

Consider claim 6, Gruber teaches the method of claim 1, wherein the second criterion comprises a time interval, and the at least one additional resource is associated with a different time interval that starts before, or ends after, the time interval (0780, 00792-93, availability time for a restaurant for example, may be relaxed).

Consider claim 7, Gruber teaches the method of claim 1, wherein the second criterion comprises a date, and the at least one additional resource is associated with an earlier or later date (0780, 00792-93, availability time for a restaurant for example, may be relaxed.  Availability pulled from opentable for example, which may list different dates. Also see 0359 for date listing for reservations).

Consider claim 8, Gruber teaches the method of claim 1, wherein the second criterion comprises an outlay threshold, and the at least one additional resource is associated with an outlay that fails to satisfy the outlay threshold (0776-795, criteria in matching a user request may be relaxed if exact matches are not found, and a match that may not be in range of all criteria may be returned).

Consider claim 9, Freeman teaches the method of claim 1, wherein the request is directed by the user to the automated assistant (0021, identifying requested information such as music from a voice based input to assistant).

Consider claim 11, Freeman teaches a system comprising one or more processors and memory storing instructions (0040, memory and processors) that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: 
identify, based on a request input by a user as part of a dialog session involving the user and an automated assistant executed by one or more of the processors, one or more resources that satisfy multiple criteria contained in the user's request (0021, identifying requested information such as music from  a voice based input); 
generate solicited natural language content, wherein the solicited natural language content conveys the one or more resources that satisfy the multiple criteria to the user (0021, and i.e. 0037, natural language response to user request); 
incorporate, by the automated assistant into the dialog session involving the user and the automated assistant, the solicited natural language content (0021, and i.e. 0037, natural language response to user request);
 identify at least one additional resource that satisfies a first criterion of the multiple criteria (0028-31 identify advertisements that are related to request, such as same genre etc); 
generate unsolicited natural language content, wherein the unsolicited natural language content suggests the at least one additional resource to the user (0023, advertisements may be presented as part of voice dialog); and 
causing the unsolicited natural language content to be automatically output to the user without the user specifically requesting the unsolicited natural language content 
Freeman does not specifically teach identifying at least one additional resource that satisfies a first criterion of the multiple criteria but fails to satisfy a second criterion of the multiple criteria.
In the same field of interactive assistants, Gruber teaches identifying at least one additional resource that satisfies a first criterion of the multiple criteria but fails to satisfy a second criterion of the multiple criteria (0776-795, criteria in matching a user request may be relaxed if exact matches are not found, and a match that does not match all criteria may be returned).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use relaxed matching criteria as taught by Gruber in the system of Freeman in order to present information that may be relevant to a user query even though it is not an exact match (Gruber 0773-74).
However Freeman and Gruber do not specially teach wherein the unsolicited natural language output is automatically output to the user: after determining that the automated assistant has fulfilled any outstanding obligations of the automated assistant to the user  in the same dialog session; or in a subsequent dialog session involving the user and the automated assistant.
In the same field of automated assistants, Sarikaya teaches wherein the unsolicited natural language output is automatically output to the user: after determining that the automated assistant has fulfilled any outstanding obligations of the automated assistant to the user  in the same dialog session; or in a subsequent dialog session involving the user and the automated assistant (figure 6, 0067-69, natural language content may be proactively be provided to user after previous dialog interactions).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to proactively provide information as taught by Sarikaya in the system of Freeman and Gruber in order to allow proactive responses tailored to users (Sarikaya 0019).

Claim 12 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim 13 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 14 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Claim 15 contains similar limitations as claim 5 and is therefore rejected for the same reasons.

Claim 16 contains similar limitations as claim 6 and is therefore rejected for the same reasons.

Claim 17 contains similar limitations as claim 7 and is therefore rejected for the same reasons.

Claim 18 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Claim 19 contains similar limitations as claim 9 and is therefore rejected for the same reasons.

Consider claim 20, Freeman teaches at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one 
identify, based on a request input by a user as part of a dialog session involving the user and an automated assistant executed by one or more of the processors, one or more resources that satisfy multiple criteria contained in the user's request (0021, identifying requested information such as music from  a voice based input); 
generate solicited natural language content, wherein the solicited natural language content conveys the one or more resources that satisfy the multiple criteria to the user (0021, and i.e. 0037, natural language response to user request); 
incorporate, by the automated assistant into the dialog session involving the user and the automated assistant, the solicited natural language content (0021, and i.e. 0037, natural language response to user request);
 identify at least one additional resource that satisfies a first criterion of the multiple criteria (0028-31 identify advertisements that are related to request, such as same genre etc); 
generate unsolicited natural language content, wherein the unsolicited natural language content suggests the at least one additional resource to the user (0023, advertisements may be presented as part of voice dialog); and 
causing the unsolicited natural language content to be automatically output to the user without the user specifically requesting the unsolicited natural language content (0023, 0037 , advertisements may be presented as part of voice dialog ), 
Freeman does not specifically teach identifying at least one additional resource that satisfies a first criterion of the multiple criteria but fails to satisfy a second criterion of the multiple criteria.
In the same field of interactive assistants, Gruber teaches identifying at least one additional resource that satisfies a first criterion of the multiple criteria but fails to satisfy a second criterion of the multiple criteria (0776-795, criteria in matching a user request may be relaxed if exact matches are not found, and a match that does not match all criteria may be returned).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use relaxed matching criteria as taught by Gruber in the system of Freeman in order to present information that may be relevant to a user query even though it is not an exact match (Gruber 0773-74).
However Freeman and Gruber do not specially teach wherein the unsolicited natural language output is automatically output to the user: after determining that the automated assistant has fulfilled any outstanding obligations of the automated assistant to the user  in the same dialog session; or in a subsequent dialog session involving the user and the automated assistant.
In the same field of automated assistants, Sarikaya teaches wherein the unsolicited natural language output is automatically output to the user: after determining that the automated assistant has fulfilled any outstanding obligations of the automated assistant to the user  in the same dialog session; or in a subsequent dialog session involving the user and the automated assistant (figure 6, 0067-69, natural language content may be proactively be provided to user after previous dialog interactions).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to proactively provide information as taught by Sarikaya in the system of Freeman and Gruber in order to allow proactive responses tailored to users (Sarikaya 0019).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Gruber and Sarikaya as applied to claim 1 above, and further in view of Jablokov et al. (US Patent 9,436,951).

Consider claim 10, Freeman and Gruber and Sarikaya teach the method of claim 1, but does not specifically teach wherein the request is directed by the user to another participant of the dialog session.
In the same field of presenting supplemental information, Jablokov teaches wherein the request is directed by the user to another participant of the dialog session (col 18 line 21 – col 19 line 10, figure 7, advertising information or additional information may be inserted into chat between two people).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to insert additional information as taught by Jablokov in the system of Freeman and Gruber and Sarikaya in order to more conveniently present people with additional information (Jablokov col 3 lines 15-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658